DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species A, subspecies 1, in the reply filed on Nov. 9, 2022 is acknowledged. Claims 1-20 are examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The clause “at least one heating element or cooling element is positioned on an exterior surface of the isothermal enclosure at an exterior location corresponding to an axis defined by the first optical aperture, the second optical aperture, and the third optical aperture” is unclear, because it the dimensions and spatial orientation of the at least one heating element or cooling element are not defined. It would not be clear which dimension of the element(s) correspond to the axis defined by the firs, second , and third apertures; therefore the metes and bounds of the claim would not be known to one skilled in the art. Clarification and correction are required. The claim is interpreted as the at least one heating element or cooling element having a longer dimension along the axis formed by the first optical aperture, the second optical aperture, and the third optical aperture.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nasu et al. (US 2003/0095346).
With regard to claim 1, Nasu et al. disclose an optical device comprising (see Fig. 7)
a first enclosure (5)  including a first optical aperture;
a plurality of optical components (laser 3, lenses 2 and 4)  positioned within the first enclosure;
a second enclosure (8) including a second optical aperture (33) ,
wherein the first enclosure is positioned within the second enclosure, and wherein:
the first enclosure is an isothermal enclosure (thermo module is held at a preset temperature, para. [0008]  and the second enclosure is a hermetically-sealed enclosure (may be formed of metal, para. [0071]), at least one heating element (heating substrate18) and  cooling element (Peltier devices) to provide an isothermal environment to the plurality of optical components,
wherein the at least one heating element and cooling element is thermally coupled with the isothermal  enclosure [0004]; and
a  thermally-insulating enclosure (26) (heat transmission from the package 26 is reduced, paras.  [0074] & [0099])  including a third optical aperture (ferrule 49 holding optical fiber 50), wherein the first enclosure and the second enclosure are positioned within the thermally-insulating enclosure; and wherein the plurality of optical components are configured to emit light through the first optical aperture, the second optical aperture, and the third optical aperture

With regard to claim 4, the cooling element is a Peltier element, which is a thermo-electric cooler (para.  [0004]).
With regard to claim 5,as shown in Fig. 6,  the cooling element (Peltier element 20) is positioned on the external surface  (17).
With regard to claim 7, as shown in the Figure,  the cooling element (20) has a longer dimension along the axis formed by the first optical aperture (2) , the second optical aperture (33), and the third optical aperture (50). 

Claim(s) 8,  11, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobori et al. (US 2018/0176524).
With regard to claim 8 ,   Kobori    discloses an optical device comprising (see Fig. 1 & para. [0017])
a hermetically-sealed enclosure (housing 20)  including an optical aperture (inherent for display);
a plurality of optical components (light source 13 , MEMS 14) positioned within the hermetically-sealed enclosure,
wherein the plurality of optical components include a laser component (14)to emit an optical beam and a scanning component  (scanning mirror 15) to scan a field of view with the optical beam through the optical aperture; and
at least one heating element or cooling element (heating/cooling unit 16) to provide an isothermal environment to the plurality of optical components,
wherein the at least one heating element or cooling element is positioned within the hermetically-sealed enclosure.

With regard to claim 14, Kobori discloses an optical device, comprising:
an enclosure(20)  including an optical aperture  (inherent for display);
a plurality of optical components positioned (light source 13 , MEMS 14) within the enclosure,
wherein the plurality of optical components are to emit light through the optical aperture; and
at least one heating element or cooling element (heating/cooling unit 16) to provide an isothermal environment to the plurality of optical components (drive the heating/cooling unit to achieve target temperature, para. [0023])
wherein the at least one heating element or cooling element  is thermally coupled with the enclosure (adjacent side of enclosure).
With regard to claim 15, the optical components include a laser (13) to emit an optical beam and a scanning component (mirror and MEMS 14) to scan a field of view with the optical beam through the optical aperture.
With regard to claims 11 and 17, the cooling element includes a Peltier element which is a thermo-electric cooler (para. [0023]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9,10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori.
With regard to claim 9, Kobori does not recite that the hermetically-sealed enclosure includes an optomechanical bench and a lid, and wherein the optical aperture is positioned in the lid. However, it was typical in the art of optical engineering  before the date of filing the instant application to make an enclosure containing optical components as an optomechanical bench and a lid, and wherein the optical aperture is positioned in the lid, for simplified manufacture and easy access to the optical output beam. Therefore, these limitations would have been obvious choices in the optical device of Kobori.
With regard to claims 10 and16, Kobori does not specify the material or thermal conductivity of the aperture or the enclosure. However, it was typical in the art of optical engineering  before the date of filing the instant application to make an aperture out of silica glass, and an enclosure out of metal.  The Examiner takes Official Notice of this fact. If applicant does not traverse the assertion of the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, this statement of well-known fact will taken to be admitted prior art, otherwise a reference will be supplied as evidence. See MPEP 2144.03.
When the aperture is made out of silica glass, and an enclosure out of metal. , the optical aperture would have a lower thermal conductivity than the enclosure. Therefore, these  limitations would have been obvious.

Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu.  
Nasu does not specify the material or thermal conductivity of the aperture or the enclosure. However, it was typical in the art of optical engineering  before the date of filing the instant application to make an aperture out of silica glass, and an enclosure out of metal.  The Examiner takes Official Notice of this fact. If applicant does not traverse the assertion of the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, this statement of well-known fact will taken to be admitted prior art, otherwise a reference will be supplied as evidence. See MPEP 2144.03.
When the aperture is made out of silica glass, and an enclosure out of metal. , the optical aperture would have a lower thermal conductivity than the enclosure. Therefore, these  limitations would have been obvious.
Allowable Subject Matter
Claims 2, 6, 12-13, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statement filed on Dec. 16, 2022 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Earhart, Remillard, Savic, Connoly, Lim and Yamada disclose laser scanning packages and heating and cooling of laser packages.                                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645